--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version


FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and
entered into as of June 8, 2018, by and among INTERSECTIONS INC., a Delaware
corporation (“Intersections” or the “Borrower Representative”), INTERSECTIONS
ENTERPRISES INC., a Delaware corporation (“Enterprises”), INTERSECTIONS HOLDINGS
INC., a Delaware corporation (“Holdings”), and IISI INSURANCE SERVICES INC., an
Illinois corporation formerly known as IISI Inc. and Intersections Insurance
Services Inc. (“IISI” and together with Intersections, Enterprises, and
Holdings, each individually, a “Borrower” and collectively, the “Borrowers”),
PEAK6 INVESTMENTS, L.P. (“Peak6 Investments”), a Delaware limited partnership
(as “Administrative Agent”), and PEAK6 STRATEGIC CAPITAL LLC (f/k/a, PEAK6
Ventures LLC), a Delaware limited liability company (as the “Term Lender”).


W I T N E S S E T H:


WHEREAS, the Borrowers and the other Credit Parties party thereto from time to
time, the Term Lender and the Administrative Agent are parties to that certain
Credit Agreement dated as of April 20, 2017 (as amended by that certain First
Amendment to Credit Agreement dated as of July 31, 2017, that certain Second
Amendment to Credit Agreement dated as of November 30, 2017 and that certain
Third Amendment to Credit Agreement dated as of April 3, 2018 and as may be
further amended, amended and restated, refinanced, replaced, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Term
Lender has made the Term Loans and certain other financial accommodations
available to the Borrowers upon the terms and conditions set forth therein;


WHEREAS, the Borrower Representative has advised the Administrative Agent that
the Borrowers will make certain voluntary monthly amortization payments of the
Term Loans as set forth herein in consideration for the agreement of the
Administrative Agent and the Term Lender to accept a reduced prepayment fee in
lieu of the Early Termination Fee, and the Administrative Agent and the Term
Lender have agreed to accept such voluntary monthly amortization payments;


WHEREAS, the Borrower Representative has requested that the Administrative Agent
and the Term Lender agree to amend certain provisions of the Credit Agreement as
set forth herein; and


WHEREAS, the Administrative Agent and the Term Lender are willing to amend
certain provisions of the Credit Agreement, subject to the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Credit Parties, the
Administrative Agent, and the Term Lender party hereto do hereby agree as
follows:
 

--------------------------------------------------------------------------------

1.             Amendments to the Credit Agreement. On the Fourth Amendment
Effective Date (as defined below), and as of the Fourth Amendment Effective
Date, the Credit Agreement (including the schedules and exhibits thereto) is
hereby amended is hereby amended as follows:


(a)           Amendments to Section 1.01.


(i)          Early Termination Fee.  The definition of Early Termination Fee set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:


“Early Termination Fee” means an early termination fee that the Borrowers shall
pay to the Term Lenders, as applicable, concurrently with the payment of Term
Loans, as applicable, whether as a result of acceleration, whether voluntary or
mandatory or otherwise, in an amount equal to (i) 5.00% of the principal amount
of the Term Loans paid to the extent such payment or reduction occurs on or
before the one-year anniversary of the Closing Date, (ii) 3.00% of the principal
amount of the Term Loans paid to the extent such payment or reduction occurs
after the one-year anniversary of the Closing Date but on or before the two-year
anniversary of the Closing Date and (iii) 0.00% of the principal amount of the
Term Loans paid or reduced to the extent such payment or reduction occurs after
the two-year anniversary of the Closing Date; provided that, for the avoidance
of doubt, so long as no Event of Default exists at the time of such payment or
prepayment, the Early Termination Fee shall not apply to (a) any regularly
scheduled amortization payment (including, without limitation, the payment due
on the Maturity Date), (b) any Monthly Prepayment, (c) any mandatory prepayment
made pursuant to Section 2.02(b)(i) or 2.02(b)(ii) solely to the extent the
proceeds of such mandatory prepayment are applied to Monthly Prepayments and
Monthly Prepayment Fees pursuant to Section 2.02(b)(vii), (d) any mandatory
prepayment made pursuant to Section 2.02(b)(iii), 2.02(b)(iv) or 2.02(b)(v), or
(e) the prepayment in full of the outstanding Term Loans and all other
outstanding Obligations.


(ii)         Maturity Date.  The definition of Maturity Date set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“Maturity Date” means December 31, 2018, or any earlier date on which the Term
Loans are accelerated pursuant to the terms hereof.


(iii)        Monthly Prepayment.  The following definitions of the terms Monthly
Prepayment and Monthly Prepayment Fee are hereby inserted in the proper
alphabetical location in Section 1.01 of the Credit Agreement:


“Monthly Prepayment” means, with respect to any month, a prepayment of the Term
Loans in the amount of $1,500,000 for such month pursuant to Section
2.02(b)(vi).


“Monthly Prepayment Fee” has the meaning assigned to such term in Section
2.02(b)(vi).
 
2

--------------------------------------------------------------------------------

(iv)        Subordination Agreement.  The definition of the term Subordination
Agreement is hereby amended and restated in its entirety as follows:


“Subordination Agreement” means a subordination and intercreditor agreement or
such other written instrument containing customary subordination provisions for
such types of indebtedness at such time, each in form and substance acceptable
to the Administrative Agent in its reasonable discretion.


(b)           Amendments to Section 2.02(b).  Section 2.02(b) of the Credit
Agreement is hereby amended to (i) delete each reference to “Section
2.02(b)(vi)” appearing therein and to replace each such reference with “Section
2.02(b)(vii)”, (ii) delete the words “in excess of $5,000,000” from the eighth
line of Section 2.02(b)(iii), and (iii) restate clause (b)(vi) thereof and add a
new clause (b)(vii) thereof to read as follows, respectively:


(vi)          Monthly Prepayments.  The Borrowers shall make Monthly Prepayments
on the last Business Day of each of the months of June through and including
November 2018.  No Early Termination Fee shall be due in respect of any Monthly
Prepayment.  Each Monthly Prepayment shall be accompanied by a prepayment fee
equal to 1.5% of such Monthly Prepayment (with respect to any Monthly
Prepayment, the “Monthly Prepayment Fee”).  Each Monthly Prepayment shall be
applied (i) prior to an Event of Default, (x) to prepay the principal amount of
the Term Loans as set forth in Section 2.02(b)(vii) below and any accrued
interest thereon and (y) pay the applicable Monthly Prepayment Fee and (ii)
following the occurrence and during the continuance of an Event of Default, in
accordance with the application of payments specified in Section 8.03.


(vii)         Application of Mandatory Prepayments.  Prior to an Event of
Default, all such amounts paid or prepaid pursuant to Sections 2.02(b)(i)
through and including (vi) shall be applied to prepay the principal amount of
any unpaid installments of the Term Loans (including, for the avoidance of
doubt, Monthly Prepayments, scheduled amortization payments and the payment
owing on the Maturity Date) in the direct order of maturity thereof, together
with any accrued interest and fees (including, without limitation, any Monthly
Prepayment Fee and any Early Termination Fee, as applicable) owing in respect of
such repaid or prepaid principal.


(c)            Amendment to Section 2.05. Section 2.05 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
3

--------------------------------------------------------------------------------

In the event that (i) the Term Loans are prepaid, repaid, reduced, refinanced,
or replaced in  part before the Maturity Date for any reason (other than as a
result of regularly schedule amortization payments (including, without
limitation, the payment due on the Maturity Date), any mandatory prepayment made
pursuant to Section 2.02(b)(iii), 2.02(b)(iv) or 2.02(b)(v), or Monthly
Prepayments), (ii) the Obligations are accelerated (whether pursuant to the
terms of this Agreement, by operation of law, or otherwise), (iii) the Term
Loans are satisfied as a result of a foreclosure sale or by any other
enforcement means (including, without limitation, in connection with the sale
during any Event of Default or foreclosure upon the Collateral or pursuant to,
or as the consequence of, any regulatory or judicial enforcement or other
actions from any Governmental Authority), or (iv) an Event of Default occurs
under Section 8.01(e) (whether or not a claim for the Early Termination Fee is
allowed in such proceeding), then, on the effective date of such event described
in any of the foregoing clauses (i), (ii), (iii) or (iv), the outstanding
balance of the Term Loans shall include, in addition to all other Obligations,
the Early Termination Fee; provided that, for the avoidance of doubt, so long as
no Event of Default exists at the time of such payment or prepayment, the Early
Termination Fee shall not apply to the prepayment in full of the outstanding
Term Loans and all other outstanding Obligations.  The Early Termination Fee
shall be for the pro rata benefit of the Term Lenders, as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder. 
The Credit Parties agree that the Early Termination Fee is a reasonable
calculation of the Term Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from a repayment,
prepayment and/or an early repayment of the Term Loans.


(d)           Amendment to Section 7.02(e). Section 7.02(e) of the Credit
Agreement is hereby amended and restated in its entirety as follows:


(e)           unsecured Subordinated Debt incurred after the Closing Date on
terms and conditions acceptable to the Administrative Agent in its reasonable
discretion, provided that (i) the maturity date of such Subordinated Debt shall
be at least one hundred and eighty (180) days following the Maturity Date (after
taking in account any extension thereof) and (ii) the aggregate principal amount
of such Subordinated Debt shall not exceed $15 million;


(e)           Amendment to Section 7.08. Section 7.08 of the Credit Agreement is
hereby amended and restated in its entirety as follows:


7.08        Transactions with Affiliates.


No Credit Party nor any Subsidiary will engage in any transaction with any
Affiliate or its or any of its Affiliate’s employees, officers or directors,
whether or not in the ordinary course of business, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate, on terms less favorable to
such Credit Party or Subsidiary or Affiliate than would have been obtainable on
an arm’s-length basis in the ordinary course of business; provided that the
foregoing restriction shall not apply to (i) transactions solely among the
Credit Parties otherwise permitted hereunder and (ii) any Restricted Payment
permitted under Section 7.04.  For the avoidance of doubt, Michael Stanfield’s
involvement in the Specified i4c Disposition on the terms disclosed in writing
to the Term Lender prior to June 4, 2018 and the terms of any Capital Stock not
prohibited to be issued under Section 7.04 or Subordinated Debt permitted to be
incurred under Section 7.02(e), in each case, issued to Affiliates of a Credit
Party the proceeds of which are used to pay the Term Loans shall each be deemed
to be permitted pursuant to this Section 7.08.
 
4

--------------------------------------------------------------------------------

2.             Conditions Precedent to Effectiveness of this Amendment.  This
Amendment shall become effective as of the date upon which each of the following
conditions has been satisfied in full in the Administrative Agent’s sole
discretion (such date, the “Fourth Amendment Effective Date”):


(a)           the Administrative Agent shall have received one or more
counterparts of this Amendment duly executed and delivered by the Borrowers, the
Administrative Agent, and the Term Lender; and


(b)           the Administrative Agent and the Term Lender shall have received
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or Term Lender reasonably may require, each in form and
substance reasonably satisfactory to the Administrative Agent and Term Lender.


3.             Representations and Warranties.  Each Borrower and each other
Credit Party hereby represent and warrant to the Administrative Agent and the
Term Lender as follows:


(a)         The execution, delivery and performance by each Credit Party of this
Amendment and the performance by such Credit Party of its obligations and
agreements under this Amendment and the Credit Agreement, as amended hereby,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Credit
Party’s certificate or articles of incorporation (or equivalent thereof), (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Liens created pursuant to the Loan Documents) under, or
require any payment to be made under (A) any Contractual Obligation to which
such Credit Party is a party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries, (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Credit
Party or its property is subject or (C) any Material Contract to which such
Credit Party is a party or affecting such Credit Party or the properties of such
Credit Party or any of its Subsidiaries; or (iii) violate any Law, except in
each case referred to in clause (ii)(A), (ii)(C) or (iii) of this Section 3(a)
to the extent that any such conflict, breach, contravention, creation payment or
violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;


(b)         This Amendment has been duly executed and delivered by such Credit
Party.  Each of this Amendment and the Credit Agreement, as amended hereby,
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
subject to applicable Debtor Relief Laws and by general equitable principles
relating to enforceability, whether enforcement is sought by a proceeding in
equity or at law;


(c)         No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by any Credit Party of this Amendment or the Credit Agreement as amended hereby;
 
5

--------------------------------------------------------------------------------

(d)         Each of the representations and warranties of the Borrowers and each
other Credit Party contained in the Loan Documents, or which is contained in any
document furnished at any time under or in connection herewith and therewith, is
true and correct on and as of the Fourth Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date; and


(e)         No Default or Event of Default exists, and after giving effect to
this Amendment, no Default or Event of Default shall exist or arise therefrom.


4.             Release.


(a)         As a material inducement to the Administrative Agent and the Term
Lender entering into this Amendment, which is to the direct advantage and
benefit of the Borrowers and the other Credit Parties, each Credit Party, for
itself and its respective Affiliates, does hereby release, waive, relinquish,
acquit, satisfy and forever discharge the Administrative Agent and the Term
Lender, and each other Secured Party and all of the respective past, present and
future officers, directors, employees, agents, attorneys, representatives,
participants, heirs, Affiliates, successors and assigns of each such Person
(collectively the “Discharged Parties” and each a “Discharged Party”), from any
and all manner of debts, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, costs, losses, deficiencies,
diminution in value, disbursements, obligations, expenses, damages, judgments,
executions, actions, suits, claims, counterclaims, demands, defenses, setoffs,
objections, adverse consequences, amounts paid in settlement,  and causes of
action of any nature whatsoever, whether at law or in equity or otherwise,
either now accrued or hereafter maturing and whether known or unknown, fixed or
contingent, direct or indirect, or derivative, asserted or unasserted, foreseen
or unforeseen, suspected or unsuspected, which such Credit Party or such
Affiliate now has or hereafter can, shall or may have by reason of any matter,
cause, thing or event occurring on or prior to the Fourth Amendment Effective
Date arising out of, in connection with or relating to (i) the Obligations,
including, but not limited to, the administration or funding thereof, (ii) any
of the Loan Documents or the indebtedness evidenced and secured thereby, and
(iii) any other agreement or transaction between any Credit Party or Affiliate
and any Discharged Party relating to or in connection with the Loan Documents or
the transactions contemplated therein, except that this Section 4(a) shall not
waive or release any of the Term Lender’s, the Administrative Agent’s, or any
other Discharged Party’s contractual obligations (if any) under the Credit
Agreement or any of the other Loan Documents.
 
6

--------------------------------------------------------------------------------

(b)         As a material inducement to the Credit Parties entering into this
Amendment, which is to the direct advantage and benefit of the Administrative
Agent and the Term Lender, each of Administrative Agent and the Term Lender, for
itself and its respective Affiliates, does hereby release, waive, relinquish,
acquit, satisfy and forever discharge the Credit Parties, and all of the
respective past, present and future officers, directors, employees, agents,
attorneys, representatives, participants, heirs, Affiliates, successors and
assigns of each such Person (collectively the “Discharged Credit Parties” and
each a “Discharged Credit Party”), from any and all manner of debts, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, costs, losses, deficiencies, diminution in value, disbursements,
obligations, expenses, damages, judgments, executions, actions, suits, claims,
counterclaims, demands, defenses, setoffs, objections, adverse consequences,
amounts paid in settlement,  and causes of action of any nature whatsoever,
whether at law or in equity or otherwise, either now accrued or hereafter
maturing and whether known or unknown, fixed or contingent, direct or indirect,
or derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, which such Administrative Agent, the Term Lender or such Affiliate
now has or hereafter can, shall or may have, in each case, by reason of any
matter, cause, thing or event occurring on or prior to the Fourth Amendment
Effective Date arising out of, in connection with or relating to (i) any facts
or circumstances occurring prior to the Fourth Amendment Effective Date that any
of Administrative Agent, Term Lender or Affiliate thereof has alleged results in
a Default or Event of Default or (ii) any cause of action that any of
Administrative Agent, Term Lender or Affiliate may have with respect to the
conduct of any Credit Party occurring prior to the Fourth Amendment Effective
Date, except that, notwithstanding the foregoing, (x) this Section 4(b) shall
not waive or release any Credit Party’s or any other Discharged Credit Party’s
contractual obligations under the Credit Agreement or any of the other Loan
Documents and (y) each Credit Party reaffirms and confirms its obligations under
the Loan Documents as set forth in Section 5 below.


5.             Reaffirmation and Confirmation.  The Credit Parties hereby (a)
acknowledge and reaffirm their respective obligations as set forth in each Loan
Document (as amended or otherwise modified by this Amendment), (b) agree to
continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to them set forth
in each Loan Document (as amended or otherwise modified by this Amendment),
which remain in full force and effect, and (c) confirm, ratify and reaffirm that
(i) the guarantees and indemnities given by them or any other Credit Party
pursuant to the Credit Agreement and/or any other Loan Documents continue in
full force and effect, following and notwithstanding, the amendments thereto
pursuant to this Amendment; and (ii) the security interest granted to the
Administrative Agent, for the benefit of each Secured Party, pursuant to the
Loan Documents in all of their right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of the Administrative Agent, for the
benefit of each Secured Party, with the same force, effect and priority in
effect immediately prior to entering into this Amendment.


6.             Estoppel. To induce the Administrative Agent and the Term Lender
to enter into this Amendment, each Credit Party hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, to the
knowledge of each Credit Party, there exists no right of offset, defense,
counterclaim or objection in favor of such Credit Party as against the
Administrative Agent the Term Lender with respect to the Obligations.  To induce
the Credit Parties to enter into this Amendment, each of Administrative Agent
and the Term Lender hereby acknowledges and agrees that, after giving effect to
this Amendment, as of the date hereof, to the knowledge of Administrative Agent
and the Term Lender, there exists no Default or Event of Default.
 
7

--------------------------------------------------------------------------------

7.             Provisions of General Application.


(a)         Effect of this Amendment.  Except as set forth in Section 1 and
Section 2 of this Amendment, no other changes, modifications, waivers or
forbearances to the Loan Documents are intended or implied and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the Fourth Amendment Effective Date.  To
the extent of conflict between the terms of this Amendment and the other Loan
Documents, the terms of this Amendment shall govern and control.  The Credit
Agreement and this Amendment shall be read and construed as one agreement.


(b)         Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.


(c)         Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by the Administrative Agent or the
Term Lender or any closing shall affect the representations and warranties or
the right of the Administrative Agent and the Term Lender to rely upon them.


(d)         Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.


(e)         Reviewed by Attorneys.  Each Credit Party represents and warrants to
the Administrative Agent and the Term Lender that it (i) understands fully the
terms of this Amendment and the consequences of the execution and delivery of
this Amendment, (ii) has been afforded an opportunity to have this Amendment
reviewed by, and to discuss this Amendment and each other document executed in
connection herewith with, such attorneys and other persons as such Credit Party
may wish, and (iii) has entered into this Amendment and executed and delivered
all documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person.  The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith.


(f)          Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401 and §5-1402)).
 
8

--------------------------------------------------------------------------------

(g)         Counterparts.  This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or electronic imaging
means shall be as effective as delivery of a manually executed counterpart
hereof.


(h)         Entire Agreement.  The Credit Agreement as modified by this
Amendment embodies the entire agreement between the parties hereto relating to
the subject matter hereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter hereof.


(i)          No Novation.  This Amendment shall not extinguish the Term Loans or
other obligations outstanding under the Credit Agreement.


[Signature Pages Follow]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BORROWERS:
     
INTERSECTIONS INC., a Delaware corporation,
 
as a Borrower and the Borrower Representative
     
By:
/s/ Ronald L. Barden

 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer




 
INTERSECTIONS ENTERPRISES INC., a
 
Delaware corporation, as a Borrower
       
By:
/s/ Ronald L. Barden

 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer




 
INTERSECTIONS HOLDINGS INC., a
 
Delaware corporation, as a Borrower
       
By:
/s/ Ronald L. Barden

 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer




 
IISI INSURANCE SERVICES INC., an Illinois
 
corporation, as a Borrower
       
By:
/s/ Ronald L. Barden

 
Name:
Ronald L. Barden
 
Title:
Chief Financial Officer

 
[PEAK6/INTX – Signature Page to Fourth Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
     
PEAK6 INVESTMENTS, L.P., as
 
Administrative Agent
     
By: PEAK6 LLC, its general partner
     
By:
/s/ Matthew Hulsizer
   
Name: Matthew Hulsizer
   
Title: Manager

 
[PEAK6/INTX – Signature Page to Fourth Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
TERM LENDER:
     
PEAK6 STRATEGIC CAPITAL LLC, as
 
Term Lender
     
By:
PEAK6 Investments, L.P., its manager
 
By:
PEAK6 LLC, its general partner
       
By:
/s/ Matthew Hulsizer
   
Name: Matthew Hulsizer
   
Title: Manager

 
[PEAK6/INTX – Signature Page to Fourth Amendment to Credit Agreement]
 
 

--------------------------------------------------------------------------------